POCH, J. This matter comes before the Court upon the joint stipulation of the parties hereto. This claim sounds in tort and is brought pursuant to section 8(d) of the Court of Claims Act (Ill. Rev. Stat. 1983, ch. 37, par. 439.8(d)). Claimants are Jennifer Taylor, an infant, and her parents, Charles Taylor and Karen Taylor, both individually and as next friends of Jennifer Taylor. Claimant Jennifer Taylor sustained bodily injuries, and her parents sustained out of pocket medical expenses, when Jennifer Taylor was gored by the horn of one of two oxen kept and maintained by the Illinois Department of Conservation, at Lincoln’s New Salem, State Park, in Sangamon County, Illinois. We note that the parties hereto have agreed to a settlement of this Claim, and that Respondent agrees to the entry of an award in favor of Claimants in the amount of $1,080. Based on the foregoing, Claimants, Jennifer Taylor, and Charles Taylor and Karen Taylor, both individually and as next friends of Jennifer Taylor, an infant, are hereby awarded the sum of one thousand eighty dollars and no cents ($1,080.00) in full and final satisfaction of these claims.